                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                              )
AND STATE OF TENNESSEE ex rel.                        )
JEFFREY H. LIEBMAN AND                                )
DAVID M. STERN, M.D.,                                 )       Case No. 3:17-CV-902
                                                      )
       Plaintiffs/Relators,                           )
                                                      )
v.                                                    )
                                                      )       Judge William L. Campbell, Jr.
METHODIST LE BONHEUR                                  )
HEALTHCARE, et al.,                                   )       Magistrate Judge Barbara D.
                                                      )             Holmes
       Defendants.                                    )
                                                      )


                       WEST DEFENDANTS’ MOTION TO DISMISS
                        THE SECOND AMENDED COMPLAINT

       Defendants The West Clinic, PLLC d/b/a West Cancer Center (the “West Clinic”), West

Partners, LLC (“West Partners”), Lee Schwartzberg, M.D. (“Schwartzberg”), and Erich Mounce

(“Mounce”) (collectively, the “West Defendants”), respectfully move for an Order dismissing the

Second Amended Complaint (“SAC”) filed by relators Jeffrey H. Liebman (“Liebman”) and David

M. Stern, M.D. (“Stern”) (collectively the “Relators”).

       As set forth more fully in the Memorandum of Law in Support of the West Defendants’

Motion to Dismiss the Second Amended Complaint, (1) the inclusion of Stern as a relator, and the

SAC itself, are jurisdictionally barred; (2) the SAC fails to allege any violation of the False Claims

Act or any underlying statute with the particularity required by Fed. R. Civ. P. 9(b); and (3) fails

to include sufficient allegations to state a claim against defendants The West Clinic, PLLC or West

Partners, LLC pursuant to either Fed. R. Civ. P. 12(b)(6) or 9(b). Because Relators have amended

the complaint twice, and done so after being provided with access to documentary evidence




     Case 3:17-cv-00902 Document 81 Filed 03/09/20 Page 1 of 4 PageID #: 979
collected by the Government, further amendment would be futile and the SAC should be dismissed

with prejudice.


                                      Respectfully submitted,

                                      /s/ John-David Thomas
                                      John-David Thomas, TN BPR # 027582
                                      Andrew F. Solinger, TN BPR # 036943
                                      WALLER LANSDEN DORTCH & DAVIS, LLP
                                      511 Union Street, Suite 2700
                                      Nashville, TN 37219
                                      Telephone: (615) 244-6380
                                      jd.thomas@wallerlaw.com
                                      andrew.solinger@wallerlaw.com

                                      Attorneys for Defendants The West Clinic, PLLC, West
                                      Partners, LLC, Lee Schwartzberg, M.D., and Erich
                                      Mounce




                                              2

    Case 3:17-cv-00902 Document 81 Filed 03/09/20 Page 2 of 4 PageID #: 980
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, I electronically filed with the Clerk of the Court

using the CM/ECF system and served the above via the CM/ECF system, or by U.S. mail, where

applicable, upon:

                      Jerry E. Martin
                      David Rivera
                      Seth Hyatt
                      Barrett, Johnston Martin & Garrison, LLC
                      414 Union Street; Suite 900
                      Nashville, TN 37219

                      Bryan A. Vroon
                      Law Offices of Bryan A. Vroon, LLC
                      1380 West Paces Ferry Road, Suite 2270
                      Atlanta, GA 30327

                      Edward D. Robertson, Jr.
                      Bartimus Frickleton Robertson & Rader, P.C.
                      109b East High Street
                      Jefferson City, MO 65101

                      Attorneys for Relators


                      Kara F. Sweet
                      U.S. Attorney’s Office for the Middle District of Tennessee
                      110 Ninth Avenue South, Suite A961
                      Nashville, TN 37203

                      Attorney for the United States


                      Scott M. Corley
                      Office of the Attorney General of Tennessee
                      PO Box 20207
                      Nashville, TN 37202

                      Attorney for the State of Tennessee




                                               3

    Case 3:17-cv-00902 Document 81 Filed 03/09/20 Page 3 of 4 PageID #: 981
              Brian D. Roark
              J. Taylor Chenery
              Bass, Berry & Sims
              150 Third Avenue South, Suite 2800
              Nashville, TN 37201

              Attorneys for Defendants Methodist Le Bonheur Healthcare, Methodist
              Healthcare-Memphis Hospitals, Chris McLean, and Gary Shorb



                                   /s/ John-David Thomas




                                      4

Case 3:17-cv-00902 Document 81 Filed 03/09/20 Page 4 of 4 PageID #: 982
